DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed August 4, 2022, have been fully considered but are not persuasive.
In response to applicant's argument at p. 11, ¶¶1-2 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a proximal end of a pressure sensor being disposed in the anterior chamber of the eye and a distal end of a pressure sensor being disposed in the suprachoroidal space) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claims are not so specific as to describe the actual location of the pressure sensor(s). Rather, the claims merely require an intraocular pressure sensing implant having ends at certain locations.  The drainage tube 330 has at least P1 and P2 thereon or therein (col 5, ln 7-9; Fig. 3), thereby making it “an intraocular pressure sensing implant”.  It appears that Applicant is arguing for a special definition of “implant” that would import limitations from the specification into the claim.  Examiner notes that Applicant has not clearly set forth a definition of "implant” in the specification.  “In the absence of an express intent to impart a novel meaning to the claim terms, the words are presumed to take on the ordinary and customary meanings attributed to them by those of ordinary skill in the art.”  Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003); MPEP 2111.01 III.  Fig. 3 illustrates a drainage tube 330 (having P1 and P2) that is implanted such that a proximal end is in the anterior chamber 350 and the distal end is in the suprachoroidal space 360. See below annotated Figure.
The previous Office Action does not refer to pressure sensor P4. The previous Office Action cites col 5, ln 13-15 which designates the drainage site 360 as the suprachoroidal space and Fig. 3 which shows distal end in the drainage site 360.  
The absence of “between a choroid of the eye and a sclera of the eye” in Dos Santos does not make the prior art deficient because the suprachoroidal space, by definition, is “between a choroid of the eye and a sclera of the eye.”  
With respect to the system claims, Applicant should note when further amending the claims that “[a] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”  MPEP 2114 (II) citing Ex parte Masham, 2 USPQ2d 1647.  Thus, as long as the disclosed structure in Dos Santos is capable of being implanted as claimed, the claim will not differentiate from the prior art.
Amendment Entered
 	Amended claims 1 and 18 are entered. Claims 1-34 are pending with claims 5-16 and 22-33 being withdrawn.
Election/Restrictions
Claims 5-16 and 22-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 04, 2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“external device” in claims 1, 4, 10, and 12-15 – corresponding structure at [0576].
“processing device” in claims 5-8 – corresponding structure at [0576].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,132,034 B2 to Dos Santos (cited by Applicant) in view of US 2017/0127941 A1 to Ostermeier (cited by Applicant).
As to claims 1 and 18, Dos Santos discloses an intraocular pressure (IOP) sensing system/method (IOP sensor system 219, figure 3, column 4, lines 21-22) comprising: 
an intraocular pressure sensing implant (330) to be implanted into the eye of a patient for capturing absolute intraocular pressure measurements (pressure sensor P1 in the system measures absolute pressure in the eye, column 4, lines 5-7, column 5, line 45), such that a proximal end of the intraocular pressure sensing implant is disposed in an anterior chamber (350) of the eye (col 4, ln 59-61; See annotated Fig. 3 below) and a distal end of the intraocular pressure sensing implant is disposed in a suprachoroidal space of the eye between a choroid of the eye and a sclera of the eye (distal end is located at drainage site (360 Fig. 3) which can be at suprachoroidal space col 5, ln 13-15; see annotated Fig. 3 below; the suprachoroidal space, by definition, is “between a choroid of the eye and a sclera of the eye.”); and 
an external device for capturing atmospheric pressure measurements (col 4, ln 44-54), 
wherein the intraocular pressure sensing implant is configured to capture an absolute intraocular pressure measurement in an anterior chamber (350) at an appointed time (col 4, ln 59-61; Fig. 3), and wherein the external device is configured to capture a plurality of atmospheric pressure measurements around the appointed time (absolute and atmospheric pressure readings are taken by the pressure sensors P1 and P3, respectively, simultaneously or nearly simultaneously over time (plurality of measurements), column 5, lines 47-49)
Although Dos Santos teaches an external device receives a communication regarding an elevated IOP condition (col 4, ln 44-54), Dos Santos does not explicitly teach wherein the external device is configured to download absolute intraocular pressure measurements from the intraocular pressure sensing implant. Obermeier teaches the external device is configured to download absolute intraocular pressure measurements from the intraocular pressure sensing implant (quasi-continuous recording is saved at external data logger para [0024]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the external device of Dos Santos to download measurements, as taught by Obermeier, to retrieve data for storage and later analysis.

    PNG
    media_image1.png
    613
    623
    media_image1.png
    Greyscale

Annotated Figure 3 of Dos Santos
As to claims 2 and 19, Dos Santos and Ostermeier make obvious the IOP sensing system and method of claims 1 and 18. Ostermeier further teaches wherein the intraocular pressure sensing implant includes a first onboard timekeeping device (clock generator of the implant: paragraph [0023]; see also data logger/time stamp in paragraph [0024]), and wherein the absolute intraocular pressure sensing implant is configured to capture the intraocular pressure measurement at the appointed time, as indicated by the first onboard timekeeping device (clock generator of the implant: paragraph [0023]; “A quasi-continuous recording” with a time stamp by the data logger is considered measurement at an appointed time. [0024] Note that the reader provides the trigger for measurement para [0023]; "said implant saves the measured intraocular pressure values together with a time stamp": paragraph [0024}).

As to claims 3 and 20, Dos Santos and Ostermeier make obvious the IOP sensing system and method of claims 2 and 18. Ostermeier further discloses wherein the external device includes a second timekeeping device (para [0024]), and wherein the external device is configured to capture the plurality of atmospheric pressure measurements around the appointed time, as indicated by the second timekeeping device (“The reader could provide the trigger for a measurement via a radio link.” Para [0023)).

Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dos Santos and Ostermeier, as applied to claims 1 and 18, and further in view of US 2010/0036222 A1 to Goode (previously cited). Dos Santos and Ostermeier do not explicitly teach wherein the external device is configured to capture the plurality of atmospheric pressure measurements during a window of time which extends before and after the appointed time. Goode teaches wherein the external device is configured to capture the plurality of atmospheric pressure measurements during a window of time (para [0360]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure sensor data within a window, as taught by Goode, to detect signal artifacts/variance of the data. Regarding “a window of time which extends before and after the appointed time”, it is a matter of design choice to define the window of time based on a time within the window of time rather than define a start and stop time (e.g. a 15 minute window). Applicant does not disclose a criticality for defining the window as extending before and after a time. A window of time is defined regardless of the method of defining and would not change the operation of the system. One of ordinary skill in the art could have defined the window as claimed with no change in functions, resulting in nothing more than predictable results to one of ordinary skill in the art at the time of the invention.

Claims 17 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Dos Santos and Obermeier, as applied to claims 1 and 18, and further in view of US 2003/0078487 A1 to Jeffries (cited by Applicant).  Dos Santos and Obermeier do not explicitly teach wherein the external device is configured to be worn by the patient. Jeffries teaches the external device is configured to be worn by the patient (para [0054]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the external device of Obermeier to be worn by the patient, as taught by Jeffries, to provide a hands-free means for the patient to collect sensor data.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J. McCrosky/             Primary Examiner, Art Unit 3791